Title: To Thomas Jefferson from John Vaughan, 28 April 1803
From: Vaughan, John
To: Jefferson, Thomas


          
             D sir
                     
            Philada April 28. 1803
          
          Vaccination is becoming every day more current amongst us
          in order to assist in removing prejudice where any still remains the enclosed has been published here, & proves a powerful agent
          I take the liberty of enclosing a few to you knowing how much Interest you have taken in its adoption, & being indebted to you for its introduction here,
          I remain with respect D sir Your ob. Servant
          
            Jn Vaughan
          
        